Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21-22 recite “another upstream location is positioned upstream of the upstream location”  The specification only has support for a midstream location (202) which is downstream from said “upstream location” as defined by the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens (US 20130074549) referred to as Ahrens herein after and De Angelis (US 20110126592 A1) referred to as De Angelis herein after and Singer (US 20120180529) herein after referred to as Singer and Osagawa (JP H08-48528) referred to as Osagawa herein after and cited in the Japanese patent Figures and machine translation provided herein.
Regarding claims 1, 10, 12-14 and 18, Ahrens discloses a full method of manufacturing a glass sheet using the overflow downdraw or fusion draw process wherein Ahrens discloses well-known setup to one of ordinary skill in the art (Fig 1) included herein

    PNG
    media_image1.png
    838
    774
    media_image1.png
    Greyscale

Melting vessel (105) configured to receive batch material (107) from a storage bin (109); a fining vessel (127); mixing vessel (131), or stir chamber, having a shaft with protruding elements (seen above); a first connecting tube (129) connecting the melting vessel to the fining vessel and a second connecting tube (135) from the fining vessel to the mixing chamber a third connecting tube (137) to the delivery vessel (133) shown above to flow to a downcomer (139) to a forming vessel (143) at least [0014]-[0017].

Ahrens fails to disclose the claim language of measuring torque of a shaft (at upstream location) measuring a level of molten material at another upstream location; calculating a viscosity of the molten material at the upstream location based on the measured torque and measured level; estimating the flow rate based on the calculated viscosity (at the upstream location); and controlling the flowrate of the molten material at the downstream location based on the estimated flowrate.
In an analogous art De Angelis discloses a mixing vessel comprising a shaft (104) with protruding elements (106) specifically for a fusion draw process [0003] wherein a standpipe (201) and probe rod (250) may be used within the mixing apparatus to determine a level of glass wherein the stand pipe may additionally be coupled to any suitable structure in the glass making apparatus [0061]-[0062]
[0061] De Angelis specifically states;
A level probe is used to measure the glass level in a glass-making apparatus by contacting a probe rod 250 with the free-surface 203 of glass 202 in a standpipe 201. The standpipe 201 may be coupled with any suitable structure in the glass-making apparatus--for example a finer, a delivery pipe, or a bowl, in a fusion down-draw process--so as to hold molten glass at a level indicative of that to which it exists in the structure of interest.
Thus it would be obvious to one of ordinary skill in the art to use a standpipe at any of the above mentioned locations by De Angelis to measure a molten glass level in addition to locations indicated by Ahrens to hold molten glass at a level in the structure, inherently indicative of the flow rate within a given structure to one of ordinary skill in the art.

Osagawa discloses a mixing apparatus for use with molten glass (Fig 1-3) wherein the mixing vessel having a shaft having protruding elements Fig 2 wherein the torque is measured via the shaft of the mixing vessel for the molten glass thus showing one of ordinary skill in the art may measure the torque of a mixing blade shaft in a molten glass production apparatus.
The above references do not disclose the exact method of claim 1 measuring torque of a shaft (at upstream location) measuring a level of molten material at another upstream location; calculating a viscosity of the molten material at the upstream location based on the measured torque and measured level; estimating the flow rate based on the calculated viscosity (at the upstream location); and controlling the flowrate of the molten material at the downstream location based on the estimated flowrate. However;
In an analogous art of a method of producing molten glass comprising a mixing vessel having a shaft and protruding elements (Fig 1-10) of Singer, Singer discloses the precise relationship between the stirrer rotation speed, swept volume, torque on the shaft and viscosity, additionally indicated how one skilled in the art would take into account the shape of the stirrer thus affecting the swept volume [0113]-[0115] [0143], [143] and how the change in these processing parameters can be used to adapt the apparatus to different products or to varying the viscosity (thus one of ordinary skill in the art would realize absent changing any structure changing the viscosity would inherently change the flow at least 
MPEP 2144.04 A states that combining prior art elements according to known methods to yield predictable results is obvious to one skilled in the art 
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396
Thus where all of the elements are known in the art as discussed above and briefly pointed out again below: 
Ahrens discloses the overall apparatus and process wherein a level control may correspond through a control to adding a glass amount and 
De Angelis
Osagawa discloses measuring the torque via the shaft of the mixers known in the art in the fusion process as evidenced by Ahrens and De Angelis and 
Singer discloses the correlation between the volume, thus directly related to the level of molten glass and glass flow and torque within a mixer with an equation and the stated motivation to control the parameters discussed above to achieve the optimum product
2) each of these items is disclosed regarding a fused glass manufacturing process having a controlled mixer
 	3/4) based on Singer and further scientific support below; it would be obvious to one skilled in the art to combine the above elements and control the glass flow based on detection of the glass level at as detected at as many upstream and relatively downstream locations for the most precise control throughout the entire process and apparatus, particularly in a glass fusion process.
MPEP 2144.02 states
The rationale to support a rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle. In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963). However, when an examiner relies on a scientific theory, evidentiary support for the existence and meaning of that theory must be provided. In re Grose, 592 F.2d 1161, 201 USPQ 57 (CCPA 1979)
Singer discloses the correlation between the volume, thus directly related to the level of molten glass within the mixer and thus glass flow with an equation and evaluation of these features and the motivation to control said parameters discussed above to achieve the optimum product via homogenous mixing balanced with the most efficient flow rate which are inherently determined by the viscosity of the molten glass and indicated by Singer, similarly De Angelis discloses it would be obvious to have a melt level check connected operatively to any part of the fusion system/method thus it would 
Thus regarding claim 2, in view of the references above and the logic and sound scientific correlation between the melt level, volume of the mixer and viscosity with a measured and controlled torque of the mixer it would be obvious to one skilled in the art to control the flowrate via feedback control as taught by the controller (115) of Ahrens to continuously compare a flow rate to a desired flow rate in order to change necessary parameters (as taught by Singer) to achieve said flow rate.
Regarding claim 3, one skilled in the art would readily understand that changing the temperature adjusts the viscosity and flow rate as discussed by each reference above.  Specifically,  adjusting a temperature of the molten material at a midstream location positioned between the upstream location and the downstream location based on the estimated flowrate.
Regarding claim 4-5, Singer specifically discloses heating windings surrounding the heating chamber [0142] thus adjusting the temperature of the molten material at the midstream location adjusts the flowrate of the molten material at the downstream location the difference in temperature absent any other parameter changes would necessarily change the flow rate at a downstream location which would change the flow of forming of the glass ribbon.

Regarding claim 6, De Angelis discloses moving the stirring rod, 104, or shaft up and down [0045]-[0048], wherein measuring the level of the molten material comprises measuring a height of the molten material relative to a length of the shaft. [0046] states the rod 104 must be disposed such that the first blade, or protrusion exist below the level of glass, thus the level of glass is measured relative to the rod (104) or may obviously be measured as such as the blade, or protrusion should be within the glass, one skilled in the art would also recognize this from Osagawa which measures the torque by the blades being within the glass. 
[0062] states
An example of a second embodiment--of a device for managing a limited-volume controlled-atmosphere over a molten-glass free-surface--will now be described with reference to FIGS. 6-7. These figures show one embodiment of an apparatus 200 for forming a limited-volume controlled-atmosphere with a level probe instrument. A level probe is used to measure the glass level in a glass-making apparatus by contacting a probe rod 250 with the free-surface 203 of glass 202 in a standpipe 201. The standpipe 201 may be coupled with any suitable structure in the glass-making apparatus--for example a finer, a delivery pipe, or a bowl, in a fusion down-draw process--so as to hold molten glass at a level indicative of that to which it exists in the structure of interest. As such, the standpipe 201 may be considered a chamber for holding molten glass that has a free surface. The level probe and standpipe 201, to which the present apparatus 200 may be applied, are more fully described in U.S. patent application Ser. No. 12/509,668 as filed on Jul. 27, 2009. Although described in connection with a fusion down-draw process, the apparatus 200 may be used with any glass-making process for example up-draw, slot-draw, or float. The apparatus 200 includes a sealing ring 210, a bellows 204, and a cover 230. Appropriate electrical isolation gaskets or other materials may be used with the various components of the apparatus 200 so as to avoid unintended grounding of the apparatus 200 and/or level probe
Thus given a limited volume in the stirrer, or mixing apparatus the level of glass and structural elements remaining contestant, in view of the equations of Singer requiring volume and torque measurements It would be obvious to one of ordinary skill in the art the glass level in the mixer necessarily be measured 
Regarding claims 7-9, it is made obvious above to measure the torque via a shaft for a molten glass mixing apparatus by Osagawa as disclosed above.  Osagawa discloses calculating the torque of the shaft comprises rotating a rotor mounted to the shaft (Fig 1-3) relative to a stator, and wherein the stator is positioned to receive a signal (controller 3 via circuit 32) from the rotor (at least 19) without physically contacting the rotor. The rotor is mounted to the shaft between two electrically nonconductive connectors (see 162, 163 and at least 20, 21, 22).
Regarding claims 15-18, Based on the discussion regarding claim 10 above of Ahrens already disclosing a glass level measurement connected to a controller for introducing batch materials and the suggestion of De Angelis of a mixing vessel comprising a shaft (104) with protruding elements (106) specifically for a fusion draw process [0003] wherein a standpipe (201) and probe rod (250) for measuring the level of glass in the mixer may be coupled to any suitable structure in the glass making apparatus [0061]-[0062] and the exact relationship between the torque, viscosity, temperature of glass and thus flow rate it would be obvious to one of ordinary skill in the art to measure and control the temperature at as many locations throughout the fusion process thus at different times.
Furthermore, Ahrens gives an example of adjusting the temperature of the glass sheet is desirable [0004]-[0006], [0024] and Singer discloses heating windings for controlling the temperature of the mixer [0142].  The relationship between temperature and viscosity of molten glass is well established thus a change in temperature would inherently change the flow, also discussed above and established by at least Singer.

Regarding claim 20, it is made obvious above to measure the torque via a shaft for a molten glass mixing apparatus by Osagawa as disclosed above.  Osagawa discloses calculating the torque of the shaft comprises rotating a rotor mounted to the shaft (Fig 1-3) relative to a stator, and wherein the stator is positioned to receive a signal (controller 3 via circuit 32) from the rotor (at least 19) without physically contacting the rotor. The rotor is mounted to the shaft between two electrically nonconductive connectors (see 162, 163 and at least 20, 21, 22).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens, De Angelis, Singer and Osagawa and further in view of Kariya (US 20130067958 A1) referred to as Kariya herein after.
Regarding claim 11, the combined teachings of Ahrens, De Angelis, Singer, and Osagawa are concerned with the flowrate of the molten material specifically in the fusion downdraw process for forming a glass sheet from a glass ribbon however none of the references disclose determining the flowrate from which the glass ribbon was formed comprises separating a glass sheet from the glass ribbon and measuring a weight of the glass sheet.
Kariya discloses a method of manufacturing a glass sheet using an overflow downdraw fusion process wherein the flowrate of the molten glass supplied to the forming body is calculated by 
MPEP 2144.04 also discusses duplication of parts while the combination of references is not particularly duplication of part, it may be viewed by one of ordinary skill in the art as duplication of monitoring and controlling flowrate, monitoring via the related parameters taught by Singer and Kariya, such as viscosity, torque volume which is related to level of glass, and controlled by temperature.

Allowable Subject Matter
Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

The following is a statement of reasons for the indication of allowable subject matter:  It would be obvious to one of ordinary skill in the art to combine the features of measuring the level of molten .  
Claims 21-22 depend from claims 1 and 18 respectively, it is not obvious to one of ordinary skill in the art based on the prior art of record to calculate the viscosity of the molten material at the upstream location based on the measured torque and the measured level of the molten material at another upstream location positioned upstream of the upstream location with a shaft and all other limitations of claims 1 and 18.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Applicant arguments regarding the previous rejections under 35 U.S.C> 112 second paragraph are moot because the rejections have been withdrawn in view of the present amendments.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Ahrens fails to disclose calculating a viscosity of the molten material based on the measured torque and the measured level and controlling the flow rate based on an estimated flowrate (page 8 of Applicant’s remarks 10/26/2021).  In response to this argument, Arhens is not relied on for calculating the viscosity as required by the claims.  However; Examiner disagrees that Ahrens does not control the flow rate of the glass at all because Ahrens discloses a controller (115) and level probe 
Applicant argues De Angelis does not teach calculating the viscosity of the molten materials at an upstream location based on measured torque and level and controlling a flowrate of material based on an estimated flowrate (page 8 of Applicant’s remarks 10/26/2021).  De Angelis is relied on for indicating the step of measuring the level of glass at the upstream location i.e. a level probe is used to measure the glass level in a glass-making apparatus by contacting a probe rod 250 with the free-surface 203 of glass 202 in a standpipe 201. The standpipe 201 may be coupled with any suitable structure in the glass-making apparatus--for example a finer, a delivery pipe, or a bowl, in a fusion down-draw process--so as to hold molten glass at a level indicative of that to which it exists in the structure of interest.
Applicant argues regarding Singer that Singer does not provide motivation for controlling a flow rate of molten material and that Singer is related to improving the homogeneity of glass.  In response to this argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Similarly the fact that Singer discloses the benefit of achieving glass homogeneity in the mixing apparatus of a glass manufacturing device by controlling a flow rate does not negate the motivation provided by Singer disclosing how the change in these processing parameters can be used to adapt the apparatus to different products or to varying the viscosity (thus one of ordinary skill in the art would realize absent changing any structure changing the viscosity would inherently change the flow at least, glass viscosity higher may cause slower flow of the molten glass and thus the optimum result may be 
Regarding Osagawa does not disclose estimating the flow rate based on the calculated viscosity and the calculated flowrate and controlling the flowrate of the molten material at the downstream location based on the estimated flowrate.  Primarily in response to this argument, Applicant has not differentiated “estimating the flow rate based on the calculated viscosity” from any of the cited references.  An estimation of flow rate given its broadest reasonable interpretation may be simply viewing the flow rate and one of ordinary skill in the art would know that glass inherently has a slower flow when more viscous.  Applicant has failed to argue the references as a combination or the obviousness rejection.  All of the references provide the limitations as well as devices capable of carrying out said steps and one of ordinary skill in the art would be motivated to combine the references to control the flow of the glass as desired for the reasons recited in the rejection above.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1750967, US 4278960- level related to viscosity and torque.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741